BRITT, Judge.
The findings of Judge Copeland that defendant had violated the conditions of her probation are fully supported by the evidence. In fact, at the hearing defendant testified and admitted that she failed to report to her probation officer as instructed and that she was convicted of shoplifting after being placed on probation. The findings of fact fully support the order and judgment and no abuse of the court’s discretion is shown. Judge Copeland acted in conformity with established procedure. State v. Duncan, 270 N.C. 241, 154 S.E. 2d 53 (1967); State v. Hewett, 270 N.C. 348, 154 S.E. 2d 476 (1967).
The judgment appealed from is
Affirmed.
Judges Campbell and Graham concur.